Exhibit 10.5

SECOND OMNIBUS AMENDMENT AGREEMENT, dated as of September 26, 2014 (this
Amendment Agreement), between CM FINANCE SPV LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, as
issuer (the Issuer); CM INVESTMENT PARTNERS LLC (as successor to CM Investment
Partners, L.P.), a limited partnership organized under the laws of the State of
Delaware, as collateral manager (in such capacity, together with its permitted
successors and assigns under the Indenture, the Collateral Manager); STATE
STREET BANK AND TRUST COMPANY, a Massachusetts trust company, as trustee (in
such capacity, together with its permitted successors and assigns in the trusts
under the Indenture, the Trustee); and STATE STREET BANK AND TRUST COMPANY, a
Massachusetts trust company, as collateral administrator (in such capacity,
together with its permitted successors and assigns under the Collateral
Administration Agreement, the Collateral Administrator).

WHEREAS, the Collateral Manager, the Issuer and the Collateral Administrator
have previously entered into that certain Collateral Administration Agreement,
dated as of May 23, 2013 and amended as of December 4, 2013 (the Collateral
Administration Agreement). Section 10 of the Collateral Administration Agreement
states that the Collateral Administration Agreement may not be amended, changed,
modified or terminated except by the Collateral Manager, the Issuer and the
Collateral Administrator in writing.

WHEREAS, the Issuer and the Collateral Manager have previously entered into that
certain Collateral Management Agreement, dated as of May 23, 2013 and amended as
of December 4, 2013 (the Collateral Management Agreement). Section 13 of the
Collateral Management Agreement states that the Collateral Management Agreement
may not be modified or amended without the prior written consent of the Trustee
and the Majority Noteholders and in writing executed by the parties thereto.

WHEREAS, the Issuer, the Trustee and State Street Bank and Trust Company, in its
individual capacity (the Bank) have entered into that certain Second Amended and
Restated Indenture, dated as of September 26, 2014 (the Indenture).

WHEREAS, each party to the Collateral Administration Agreement has agreed to
amend the Collateral Administration Agreement, and each party to the Collateral
Management Agreement has agreed to amend the Collateral Management Agreement, in
each case, in accordance with the terms of this Amendment Agreement, in order to
reflect the terms of the Indenture.

 

Page 1



--------------------------------------------------------------------------------

ACCORDINGLY, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Collateral Administration Agreement and the Collateral
Management Agreement and, if not defined therein, in the Indenture.

 

2. Amendments

With effect from and including the Effective Date (as defined in Section 3):

 

(a) the Collateral Administration Agreement is hereby amended by deleting in its
entirety the first whereas clause and replacing it with the following:

“WHEREAS, the Issuer intends to issue certain Class A Notes due 2022 (the “Class
A Notes”) and certain Class A-R Notes due 2022 (the “Class A-R Notes” and,
together with the Class A Notes, the “Notes”;”

(b) the Collateral Management Agreement is hereby amended by deleting the first
paragraph of the recitals in its entirety and replacing it with the following:

“The Issuer intends to issue certain Class A Notes due 2022 (the “Class A
Notes”) and certain Class A-R Notes due 2022 (the “Class A-R Notes” and,
together with the Class A Notes, the “Notes” pursuant to (a) the Second Amended
and Restated Indenture, dated as of September 26, 2014 (as further amended,
supplemented or otherwise modified from time to time, the “Indenture”), between
the Issuer and State Street Bank and Trust Company, a Massachusetts trust
company, as trustee (in such capacity, together with its permitted successors
and assigns in the trusts under the Indenture, the “Trustee”), and, solely as
expressly specified in the Indenture, in its individual capacity (the “Bank”);
and (b) with respect to the Class A-R Notes, the Amended and Restated Revolving
Credit Note Agreement, dated as of September 26, 2014 (as further amended,
supplemented or otherwise modified from time to time, the “Revolving Credit Note
Agreement”), between the Issuer, each entity party thereto as a Class A-R
Noteholder, State Street Bank and Trust Company, as revolving credit note agent,
and the Trustee; and (b) the Amended and Restated Placement Agency Agreement,
dated as of September 26, 2014 (the “Class A Placement Agency Agreement”),
between the Issuer and UBS Securities LLC, as placement agent;”

 

3. Conditions Precedent to Effective Date

This Amendment Agreement shall become effective on and as of the date (the
Effective Date) on which this Amendment Agreement shall have been duly executed
and delivered by each party hereto.

 

Page 2



--------------------------------------------------------------------------------

4. Representations and Warranties; Covenants; Other Agreements

 

(a) Representations and Warranties.

 

  (i) Each party represents to the other party that each of the representations
and warranties contained in the Agreement (including all representations set
forth in the Credit Support Annex) is true and correct on and as of the
Effective Date with the same force and effect as if made on and as of the
Effective Date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

  (ii) Each party represents and warrants to the other party that this Amendment
Agreement has been duly and validly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

 

(b) Further Assurance. From time to time, each of the parties hereto will
promptly execute and deliver all such further instruments, certificates and
documents, and take all such further actions as any one of them may deem to be
necessary, advisable, convenient or proper to carry out the intent of this
Amendment Agreement.

 

(c) Agreement Continuation.

 

  (i) The Collateral Administration Agreement, as modified by this Amendment
Agreement, shall continue in full force and effect, and nothing herein contained
shall be construed as a waiver or modification of existing rights under the
Collateral Administration Agreement, except as such rights are expressly
modified hereby.

 

  (ii) The Collateral Management Agreement, as modified by this Amendment
Agreement, shall continue in full force and effect, and nothing herein contained
shall be construed as a waiver or modification of existing rights under the
Collateral Management Agreement, except as such rights are expressly modified
hereby.

 

(d)

Consent of the Trustee and each of the Holders. For the purposes of this
Amendment Agreement: (i) each of the Holders, by executing and delivering a
counterpart of this Amendment Agreement, hereby represents that it is the
beneficial owner of Notes having an aggregate principal amount as indicated
above its signature hereto; (ii) each of (A) the Trustee (at the direction of
each of the Holders) and (B) each of the Holders, who together constitute the
Majority Noteholders, by executing and delivering a counterpart of this
Amendment Agreement, hereby provides its written consent to the execution of
this Amendment Agreement by the Issuer and the Collateral Manager pursuant to
Section 13 of the

 

Page 3



--------------------------------------------------------------------------------

  Collateral Management Agreement, and to the amendment of the Collateral
Management Agreement in accordance with the terms of this Amendment Agreement.

 

5. Miscellaneous

 

(a) Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No person or entity other than the parties hereto and their
respective successors and permitted assigns shall have any rights under this
Amendment Agreement.

 

(b) Entire Agreement. This Amendment Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.

 

(c) Headings. The headings used in this Amendment Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment Agreement.

 

(d) Governing Law. This Amendment Agreement shall be construed in accordance
with, and this Amendment Agreement and any matters arising out of or relating in
any way whatsoever to this Amendment Agreement (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

 

(e) Jurisdiction. With respect to any suit, action or proceedings relating to
this Amendment Agreement or any matter between the parties arising under or in
connection with this Amendment Agreement (Proceedings), each party irrevocably:
(i) submits to the non-exclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and the United States District
Court for the Southern District of New York, and any appellate court from any
thereof; and (ii) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Amendment
Agreement precludes any party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(f)

Waiver of Jury Trial Right. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDINGS. Each party hereby (a) certifies that no
representative, agent or

 

Page 4



--------------------------------------------------------------------------------

  attorney of any other has represented, expressly or otherwise, that such other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver;
and (b) acknowledges that it has been induced to enter into this Amendment
Agreement by, among other things, the mutual waivers and certifications in this
paragraph.

 

(g) Counterparts. This Amendment Agreement (and each amendment, modification and
waiver in respect of this Amendment Agreement) may be executed and delivered in
any number of counterparts (including by e-mail (PDF) or facsimile), each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument, and each of the parties hereto may
execute this Amendment Agreement by signing any such counterpart. Delivery of an
executed counterpart of this Amendment Agreement by e-mail (PDF) or facsimile
shall be deemed to constitute due and sufficient delivery of such counterpart.

 

(h) Severability. If any term, provision, covenant or condition of this
Amendment Agreement, or the application thereof to any party hereto or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Amendment Agreement, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Amendment Agreement, so long as this Amendment
Agreement, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Amendment Agreement, will not substantially
impair the respective expectations or reciprocal obligations of the parties or
the practical realization of the benefits that would otherwise be conferred upon
the parties.

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective signatories thereunto duly
authorized as of the date first written above.

CM FINANCE SPV LTD.,

as Issuer

By:  

 

Name:   Title:  

STATE STREET BANK AND TRUST COMPANY,

as Trustee and as Bank

By:  

 

Name:   Title:  

STATE STREET BANK AND TRUST COMPANY,

as Collateral Administrator

By:  

 

Name:   Title:  

CM INVESTMENT PARTNERS LLC (as successor to CM Investment Partners, L.P.),

as Collateral Manager

By:   MMCMIP LLC, as Managing Member By:  

 

Name:   Title:   MMCMIP Designee

 

Omnibus Amendment Agreement



--------------------------------------------------------------------------------

UBS AG, LONDON BRANCH, as Holder of Notes By:  

 

Name:   Title:   By:  

 

Name:   Title:  

CM FINANCE INC. (as successor by merger to CM Finance LLC),

as Holder of Notes and as Sole Shareholder

By:  

 

Name:   Title:  

 

Omnibus Amendment Agreement